Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application is in response to the amendment filed 31 January 2022.  Claim 1 has been amended.  Claim 1 is pending and has been considered below.

An examination of this application reveals that applicant is unfamiliar with patent prosecution procedure. While an applicant may prosecute the application (except that a juristic entity must be represented by a patent practitioner, 37 CFR 1.31), lack of skill in this field usually acts as a liability in affording the maximum protection for the invention disclosed. Applicant is advised to secure the services of a registered patent attorney or agent to prosecute the application, since the value of a patent is largely dependent upon skilled preparation and prosecution. The Office cannot aid in selecting an attorney or agent.
A listing of registered patent attorneys and agents is available at https://oedci.uspto.gov/OEDCI/.  Applicants may also obtain a list of registered patent attorneys and agents located in their area by writing to the Mail Stop OED, Director of the U.S. Patent and Trademark Office, P.O. Box 1450, Alexandria, VA 22313-1450.

The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.

Arrangement of the Specification
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A COMPACT DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM (EFS-WEB). 
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR.
(g) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(m) SEQUENCE LISTING. (See MPEP § 2422.03 and 37 CFR 1.821-1.825). A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in 37 CFR 1.821(a) and if the required “Sequence Listing” is not submitted as an electronic document either on compact disc or as a text file via the Office electronic filing system (EFS-Web.)

Content of Specification
(a) TITLE OF THE INVENTION: See 37 CFR 1.72(a) and MPEP § 606. The title of the invention should be placed at the top of the first page of the specification unless the title is provided in an application data sheet. The title of the invention should be brief but technically accurate and descriptive, preferably from two to seven words. It may not contain more than 500 characters. 
(b) CROSS-REFERENCES TO RELATED APPLICATIONS: See 37 CFR 1.78 and MPEP § 211 et seq.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT: See MPEP § 310.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT. See 37 CFR 1.71(g).
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A COMPACT DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM (EFS-WEB): The specification is required to include an incorporation-by-reference of electronic documents that are to become part of the permanent United States Patent and Trademark Office records in the file of a patent application. See 37 CFR 1.52(e) and MPEP § 608.05. See also the Legal Framework for EFS-Web posted on the USPTO website (www.uspto.gov/patents-application-process/filing-online/legal-framework-efs-web) and MPEP § 502.05
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR. See 35 U.S.C. 102(b) and 37 CFR 1.77.
(g) BACKGROUND OF THE INVENTION: See MPEP § 608.01(c). The specification should set forth the Background of the Invention in two parts:
(1) Field of the Invention: A statement of the field of art to which the invention pertains. This statement may include a paraphrasing of the applicable U.S. patent classification definitions of the subject matter of the claimed invention. This item may also be titled “Technical Field.”
(2) Description of the Related Art including information disclosed under 37 CFR 1.97 and 37 CFR 1.98: A description of the related art known to the applicant and including, if applicable, references to specific related art and problems involved in the prior art which are solved by the applicant’s invention. This item may also be titled “Background Art.”
(h) BRIEF SUMMARY OF THE INVENTION: See MPEP § 608.01(d). A brief summary or general statement of the invention as set forth in 37 CFR 1.73. The summary is separate and distinct from the abstract and is directed toward the invention rather than the disclosure as a whole. The summary may point out the advantages of the invention or how it solves problems previously existent in the prior art (and preferably indicated in the Background of the Invention). In chemical cases it should point out in general terms the utility of the invention. If possible, the nature and gist of the invention or the inventive concept should be set forth. Objects of the invention should be treated briefly and only to the extent that they contribute to an understanding of the invention.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S): See MPEP § 608.01(f). A reference to and brief description of the drawing(s) as set forth in 37 CFR 1.74.
(j) DETAILED DESCRIPTION OF THE INVENTION: See MPEP § 608.01(g). A description of the preferred embodiment(s) of the invention as required in 37 CFR 1.71. The description should be as short and specific as is necessary to describe the invention adequately and accurately. Where elements or groups of elements, compounds, and processes, which are conventional and generally widely known in the field of the invention described, and their exact nature or type is not necessary for an understanding and use of the invention by a person skilled in the art, they should not be described in detail. However, where particularly complicated subject matter is involved or where the elements, compounds, or processes may not be commonly or widely known in the field, the specification should refer to another patent or readily available publication which adequately describes the subject matter.
(k) CLAIM OR CLAIMS: See 37 CFR 1.75 and MPEP § 608.01(m). The claim or claims must commence on a separate sheet or electronic page (37 CFR 1.52(b)(3)). Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation. There may be plural indentations to further segregate subcombinations or related steps. See 37 CFR 1.75 and MPEP 608.01(i)-(p).
(l) ABSTRACT OF THE DISCLOSURE: See 37 CFR 1.72(b) and MPEP § 608.01(b). The abstract is a brief narrative of the disclosure as a whole, as concise as the disclosure permits, in a single paragraph preferably not exceeding 150 words, commencing on a separate sheet following the claims. In an international application which has entered the national stage (37 CFR 1.491(b)), the applicant need not submit an abstract commencing on a separate sheet if an abstract was published with the international application under PCT Article 21. The abstract that appears on the cover page of the pamphlet published by the International Bureau (IB) of the World Intellectual Property Organization (WIPO) is the abstract that will be used by the USPTO. See MPEP § 1893.03(e).
(m) SEQUENCE LISTING: See 37 CFR 1.821-1.825 and MPEP §§ 2421-2431. The requirement for a sequence listing applies to all sequences disclosed in a given application, whether the sequences are claimed or not. See MPEP § 2422.01.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: while the claim is directed to:
determining three daily forbidden times for prostration in the religion of Islam by determining a specific terrestrial latitude, longitude and current date using a Global Positioning System (GPS) receiver; causing a processor to generate sunrise and sunset times for that specific location; causing another processor to calculate the first forbidden time at sunrise as (sunrise - 1 minute) through (sunrise + 10 minutes), second forbidden time at solar noon as (noon - 4 minutes) through (noon + 2 minutes), and third forbidden time at sunset as (sunset - 5 minutes) through (sunset + 1 minute),

though these specifications are illustrated in the drawings, these limitations are not clearly described in the written description so as to provide proper antecedent basis in the claims.

Drawings
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because parts of Figure 2 are blurry and unreadable. Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jibrin (US 2005/0237859 A1) and further in view of turntoislam.com – Forbidden times of prayer.

Claim 1: Jibrin discloses a method and apparatus for determining three daily … times for prostration in the religion of Islam by determining a specific terrestrial latitude, longitude and current date using a Global Positioning System (GPS) receiver; causing a processor to generate sunrise and sunset times for that specific location; causing another processor to calculate the first … time at sunrise …, second … time at solar noon …, and third … time at sunset ... , five daily prayers are required in the Islamic religion at distinct times: dawn (fajr or subh), noon (zuhr), afternoon (asr), sunset (maghrib), and dusk (isha) involving standing, bowing, and prostrating and the precise timing of each daily prayer depends on the position of the sun (P. 0002) prayer times are calculated based on date, longitude and latitude coordinates (P. 0007) using a GPS receiver (P. 0013) and using the formulae in Paragraphs 0022 – 0030 and Table I and Table II.

Jibrin does not disclose forbidden times for prostration; … the first forbidden time at sunrise as (sunrise - 1 minute) through (sunrise + 10 minutes), second forbidden time at solar noon as (noon - 4 minutes) through (noon + 2 minutes), and third forbidden time at sunset_as (sunset - 5 minutes) through (sunset + 1 minute), as disclosed in the claims.  However, in the same field of invention, turntoislam.com – Forbidden times of prayer discloses prostration is forbidden at the time of the rising of the sun, and when the sun is at its zenith, and when the sun is actually setting (under the heading Forbidden times for reading Quran Izache Corzo Junior Member dated Oct. 28, 2913, posted by Burhan, Pages 5-6 of the .pdf file).  Therefore, considering the teachings of Jibrin and turntoislam.com – Forbidden times of prayer, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine forbidden times for prostration; … the first forbidden time at sunrise as (sunrise - 1 minute) through (sunrise + 10 minutes), second forbidden time at solar noon as (noon - 4 minutes) through (noon + 2 minutes), and third forbidden time at sunset_as (sunset - 5 minutes) through (sunset + 1 minute) with the teachings of Jibrin.  One would have been motivated to combine forbidden times for prostration; … the first forbidden time at sunrise as (sunrise - 1 minute) through (sunrise + 10 minutes), second forbidden time at solar noon as (noon - 4 minutes) through (noon + 2 minutes), and third forbidden time at sunset_as (sunset - 5 minutes) through (sunset + 1 minute) with the teachings of Jibrin in order to provide a convenient method to accurately establish prayer (and prostration) times specific for their present location, help in determining qibla, and prompt users of the start of prayer times (Jibrin: P. 0003).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

The applicant states:
The prior art of Akcasu et al. (US 2015/0342005 A1) is unrelated to the claim of this new invention. While Akcasu’s patent focuses on prayer calls (athan) and prayer time itself, the claim for this new art is unique in terms of identifying forbidden times for prayers, and more specifically prostration. In other words, prior art defines five daily prayer times, and while these daily prayers can be performed throughout the 24-hour period, the claim for this new art focuses on three forbidden times for prostration, and as an extension, for prayers, according to the teachings of Islam. The knowledge of prayers times does not necessarily allow one to deduce forbidden times.

For example, referring to Figure 2, the five daily prayers are Fajr, Zuhr, Asr, Maghrib and Isha. Their start times are 5:30 am, 12:37 pm, 3:26 pm, 6:20 pm and 7:39 pm, respectively. However, the three forbidden times on that day were 6:49 am thru 7:00 am, 12:30 pm — 12:36 pm, and 6:14 pm thru 6:20 pm. This can explicitly be seen in Figure 2 - Red phase - which was photographed at 12:30 pm.

The subsection (a) of the claim has been withdrawn, and as a result, the restriction raised by Shen et al. (US 2016/0154542 A1) no longer applies. .

The examiner has used new prior art references Jibrin and turntoislam.com – Forbidden times of prayer to reject the amended claims.  Jibrin discloses a method for calculating the appropriate prayer times, taking into account location and date, and using very detailed formulae.  Jibrin also discloses that prayer typically involves prostration.  However, Jibrin does not disclose calculating forbidden times of prostration.
Turntoislam.com – Forbidden times of prayer discloses that prostration is forbidden at the time of the rising of the sun, and when the sun is at its zenith, and when the sun is actually setting.  Jibrin cites a motivation for adding this functionality to the information provided by Jibrin in order to in order to provide a convenient method to accurately establish prayer (and prostration) times specific for their present location, help in determining qibla, and prompt users of the start of prayer times.

	Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M HEFFINGTON whose telephone number is (571)270-1696. The examiner can normally be reached 9:00 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar B Paula can be reached on 571-272-4128. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.M.H/Examiner, Art Unit 2177                                                                                                                                                                                                        5/2/2022

/CESAR B PAULA/Supervisory Patent Examiner, Art Unit 2177